      0:20-cv-01722-JFA      Date Filed 08/03/20       Entry Number 8   Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Rich Bobka,                                   )          C/A No. 0:20-1495-JFA-PJG
                                              )
                           Petitioner,        )
                                              )
      v.                                      )
                                              )
Warden, Estill Federal Prison Camp, Estill,   )
South Carolina,                               )
                                              )
                           Respondent.        )
                                              )
                                              )
Michael Bobka, as Power of Attorney in Fact   )          C/A No. 0:20-1722-JFA-PJG
for Richard Bobka,                            )
                                              )
                           Petitioner,        )
                                              )
      v.                                      )
                                              )
Warden, Estill Federal Prison Camp, Estill,   )
South Carolina; Federal BOP, Washington,      )
D.C.; Michael Carvajal17-, Director,          )
                                              )
                           Respondent.        )
                                              )
                                              )
Michael Bobka, as Power of Attorney in Fact   )          C/A No. 0:20-1798-JFA-PJG
for Richard Bobka,                            )
                                              )
                           Petitioner,        )
                                              )
      v.                                      )
                                              )
Warden, Estill Federal Prison Camp, Estill,   )
South Carolina; Federal Bureau of Prisons     )
SERO Atlanta, GA, J.A. Keller, Director,      )
                                              )
                           Respondent.        )
                                              )
                                              )
                                              )
                                              )
                                              )

                                         Page 1 of 8
       0:20-cv-01722-JFA          Date Filed 08/03/20       Entry Number 8       Page 2 of 8




Michael Bobka, as Power of Attorney in Fact )                     C/A No. 0:20-1834-JFA-PJG
for Richard Bobka,                          )
                                            )
                            Petitioner,     )
                                            )
        v.                                  )
                                            )
Warden, Estill Federal Prison Camp, Estill, )
South Carolina; President Trump, Mar-a- )
Lago, Palm Beach County, FL,                )
                                            )
                            Respondent.     )
                                            )
                                            )
Michael Bobka, as Power of Attorney in Fact )                     C/A No. 0:20-1851-JFA-PJG
for Richard Bobka,                          )
                                            )
                            Petitioner,     )
                                            )
        v.                                  )
                                            )
Warden, Estill Federal Prison Camp, Estill, )
South Carolina; Honorable William Barr, US )
Attorney General, McLean, Virginia,         )
                                            )
                            Respondent.     )
                                            )

                                     ORDER AND
                             REPORT AND RECOMMENDATION

        Petitioner Rich Bobka is a federal prisoner. Rich’s brother, Michael Bobka, originally filed

these actions pursuant to 28 U.S.C. § 2241 on Rich’s behalf, purportedly because of Rich’s

inability to file the actions due to the conditions of his federal prison and the COVID-19 pandemic.

Michael filed Civil Action No. 0:20-1495 in this court. The other nearly identical actions were

filed in other United States District Courts and transferred here. This Report and Recommendation

will address the matters before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2)(c) (D.S.C.) in Civil Action No. 20-1495, but the disposition of this action is

dispositive as to all of the cases listed in the above caption.

                                             Page 2 of 8
       0:20-cv-01722-JFA         Date Filed 08/03/20       Entry Number 8        Page 3 of 8




       In Civil Action No. 0:20-1495, the court terminated Michael as the petitioner because he

is not the real party in interest and directed Petitioner Rich Bobka to file his own petition. Now,

having reviewed the Petition and Supplemental Petition (ECF Nos. 23 & 24) in accordance with

applicable law, the court concludes that this matter should be summarily dismissed.

I.     Factual and Procedural Background

       Petitioner Rich Bobka is a federal inmate at the Federal Correctional Institution in Estill,

South Carolina. Petitioner indicates he suffers from a heart condition, regular chest pains, high

blood pressure, and high cholesterol. 1 (Bobka Aff., ECF No. 22-2 at 3-4.) Petitioner claims that

these conditions place him at a “significantly higher risk of serious illness or death from COVID-

19” and the prison medical staff is either deliberately or intentionally indifferent to his health and

well-being. (Id.) Petitioner indicates that the conditions of the prison—including damage from a

recent tornado, a leaking roof, black mold, poor ventilation, lack of food nutrition, lack of

recreation, and a constant state of lockdown—increases his risk of serious illness or death from

COVID-19. (Bobka Aff., ECF No. 22-3 at 1-4.) Petitioner argues that these conditions violate his

civil rights. (Pet., ECF No. 23 at 8; Suppl. Pet., ECF No. 24 at 22-23.) Petitioner asks the court

to order the Bureau of Prisons to move him to home confinement. (Id. at 9; Suppl. Pet., ECF No.

24 at 25-26.)




       1
          Petitioner has unsuccessfully tried to file medical documents under seal in this court to
support the allegations in his Petition. (ECF Nos. 14 & 22.) However, Petitioner need not submit
medical evidence at this time. For the purposes of reviewing this court’s jurisdiction over this
matter, the court assumes that the allegations in the Petition are true. Consequently, Petitioner’s
motion for an emergency extension of time to file the documents under seal is terminated as moot.
(ECF No. 22.) However, as explained in the court’s June 25 order (ECF No. 17), Petitioner may
attempt to file documents under seal (or redacted documents) pursuant to Federal Rule of Civil
Procedure 5.2. and Local Civil Rule 5.03 (D.S.C.).
                                             Page 3 of 8
       0:20-cv-01722-JFA        Date Filed 08/03/20       Entry Number 8       Page 4 of 8




II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made

of the pro se petition filed in this case pursuant to the Rules Governing § 2254 Cases, 2 28 U.S.C.

§ 2254; the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-

132, 110 Stat. 1214; and in light of the following precedents: Denton v. Hernandez, 504 U.S. 25

(1992); Neitzke v. Williams, 490 U.S. 319, 324-25 (1989); Haines v. Kerner, 404 U.S. 519 (1972);

Nasim v. Warden, Md. House of Corr., 64 F.3d 951 (4th Cir. 1995) (en banc); Todd v. Baskerville,

712 F.2d 70 (4th Cir. 1983).

       This court is required to liberally construe pro se pleadings, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The court finds that this matter should be summarily dismissed. Initially, the court

questions whether it has jurisdiction over Petitioner’s § 2241 petition. Habeas corpus proceedings

are the proper mechanism for a prisoner to challenge the legality or duration of his custody. See

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). The primary means of attacking the validity of a




       2
        The Rules Governing Section 2254 are applicable to habeas actions brought under § 2241.
See Rule 1(b).
                                            Page 4 of 8
        0:20-cv-01722-JFA       Date Filed 08/03/20      Entry Number 8      Page 5 of 8




federal conviction and sentence is through a motion to vacate, set aside, or correct the sentence

pursuant to 28 U.S.C. § 2255, while a petition for habeas corpus under 28 U.S.C. § 2241 is

generally the proper method to challenge the computation or execution of a federal sentence. See

United States v. Little, 392 F.3d 671, 678-79 (4th Cir. 2004); United States v. Miller, 871 F.2d

488, 489-90 (4th Cir. 1989) (distinguishing between attacks on the “computation and execution of

the sentence rather than the sentence itself”). However, where a prisoner merely challenges the

conditions of his confinement, even where he seeks injunctive relief to remedy those conditions,

those claims are generally more properly brought in a non-habeas civil rights action. See

Rodriguez v. Ratledge, 715 F. App’x 261, 266 (4th Cir. 2017) (finding that the petitioner’s

conditions of confinement claims were not properly raised in a § 2241 petition); but see Levine v.

Apker, 455 F.3d 71, 78 (2d Cir. 2006) (finding § 2241 was the proper vehicle to challenge the

petitioner’s place of imprisonment, including the differences in the manner and conditions of

imprisonment that distinguish between community confinement programs and federal prison

facilities).

        Regardless, the court lacks the authority to order Petitioner’s release into home

confinement—the only relief he seeks here. The CARES Act, Pub. L. 116-136, Mar. 27, 2020,

134 Stat 281, empowers the Attorney General and Bureau of Prisons (“BOP”) Director to lengthen

the amount of time an inmate can serve his sentence on home confinement. See 18 U.S.C. § 3624

(authorizing the BOP to place prisoners in home confinement). The BOP’s authority on where to

house inmates is completely discretionary and not subject to judicial review. See McCarson v.

Reherman, C/A No. 2:20-1386-HMH, 2020 WL 2110770 (D.S.C. May 4, 2020) (“[W]hile the

CARES Act affords the BOP broad discretion during the COVID-19 pandemic, the court lacks

jurisdiction to order home confinement for McCarson under this provision.”); United States v.



                                           Page 5 of 8
       0:20-cv-01722-JFA          Date Filed 08/03/20       Entry Number 8     Page 6 of 8




Berry, CR No. 1:18-430, 2020 WL 1984117, at *3 (M.D. Pa. Apr. 27, 2020) (finding the CARES

Act did not provide the petitioner with any basis to seek home confinement in a § 2241 petition);

Valenta v. Ortiz, No. 1:20-CV-3688 (NLH), 2020 WL 1814825, at *1 (D.N.J. Apr. 9, 2020)

(dismissing a CARES Act claim in an emergency motion for release because the Act did not

mandate home confinement for any class of inmate and the decision was discretionary for the

Attorney General). Therefore, the court lacks authority to provide the only relief Petitioner seeks

in the Petition.

        The court notes Petitioner recently filed a similar action in the court in which he was

sentenced—the United States District Court for the Middle District of Florida. United States v.

Bobka, Cr. No. 8:10-cr-550. Petitioner moved for compassionate release in the sentencing court

pursuant to 18 U.S.C. § 3582, but the sentencing court denied the motion because Petitioner failed

to present any extraordinary or compelling circumstances to warrant compassionate release and he

failed to exhaust his administrative remedies as to some of the circumstances he sought to rely on.

Cr. No. 8:10-cr-550, ECF No. 1487. To the extent Petitioner seeks to raise similar claims in this

court, the court lacks jurisdiction; and Petitioner must file such a motion in his sentencing court.

See Deffenbaugh v. Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *2 (E.D.N.C. Apr. 23,

2019) (dismissing a § 2241 petition seeking compassionate release because such a request had to

be filed in the petitioner’s sentencing court). 3




        3
        The docket of Petitioner’s sentencing court indicates Petitioner continues to litigate the
motion for a compassionate release through an appeal, and he recently retained counsel.
                                              Page 6 of 8
       0:20-cv-01722-JFA         Date Filed 08/03/20      Entry Number 8       Page 7 of 8




III.   Conclusion

       Accordingly, the court recommends that the above-captioned cases be dismissed without

prejudice and without requiring the respondents to file a return. 4



                                              __________________________________________
August 3, 2020                                Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE

            The parties’ attention is directed to the important notice on the next page.




       4
          Petitioner indicates he has not received mailings from the court, and that his brother has
kept him informed about the court’s actions. (ECF No. 22.) Review of the docket shows that no
mailings from the court have been returned to the Clerk of Court as undeliverable, and the last
documents mailed to Petitioner were properly addressed with the mailing address provided by
Petitioner. If Petitioner continues to not receive mail from the court, he should attempt to address
the issue at the institution where he is confined.
                                            Page 7 of 8
       0:20-cv-01722-JFA         Date Filed 08/03/20      Entry Number 8        Page 8 of 8




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 8 of 8
